DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Amendment
This Office Action is in response to applicant's preliminary amendments filed on 01/20/2020.  Examiner has acknowledged and reviewed applicant's amendment of claims 1 – 17, cancellation of claims 18 and 19, and the addition of new claim 20.  Examiner has reviewed amended claims 1 – 17 and newly added claim 20, and those claims do not constitute new matter issues.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 1 – 3, 5, 7, 9, 12 and 15 – 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly, point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the underwater observation unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it is unclear as for which light source (first or second) the limitation “the light source” (in line 3) pertains to.
Claim 2 recites the limitation “the emitted light" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the submerged surface" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the FOV" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the imaging sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations:  “the image data" in line 7; and “th
Claim 12 recites the limitations:  “the wide FOV" in line 5; and “the imaging device” in lines 7 and 8.  There are insufficient antecedent bases for these limitations in the claim.
Claim 15 recites the limitations:  “the underwater observation system" in line 2; “the first light source” in line 7; and “the second light source” in line 11.  There are insufficient antecedent bases for these limitations in the claim.
Claim 16 recites the limitations:  “the underwater imaging device" in line 4; “within the FOV” in line 7; and “the 2D pixel array” in line 9.  There are insufficient antecedent bases for these limitations in the claim.
Claim 17 recites the limitations:  “within the FOV" in line 4 and “the imaging device” in lines 4 and 5.  There are insufficient antecedent bases for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6 and 20 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Johngsma et al. (WO/2016/068715) hereafter referred to as “Johngsma”.


    PNG
    media_image1.png
    657
    912
    media_image1.png
    Greyscale
      
Regarding claim 1, Johngsma disclose an observation units for underwater deployment (paragraphs 118 - 121, all lines, therein) on or in a submerged earth layer or a submerged structure, comprising: 
a housing (base, Figure 10, element 522a-b) adapted for supporting the underwater observation unit (beacons, Figure 10, elements 504a-b) relative to the submerged layer or structure (paragraph 119, last three lines);
a light source (Figure 10, element 530a) fixed to the housing (hull of rover, Figure 10, element 502), and configured to emit light into the surroundings of the observation unit; 
an underwater imaging device (Figure 10, element 510a-b) (paragraph 119, all lines, therein) attached to the housing, and configured to acquire image data of a second light source (Figure 10, element 530b) located within a wide field of view, FOV, covering the surroundings of the observation unit;
a processor devices (Figure 10, element 519a-b) configured to receive the image data from the imaging device (Figure 10, element 510a-b), and to determine positional data of the second light source (Figure 10, element 530b) relative to the imaging device (paragraph 118, all lines, therein), and 
a communication device (transponder, Figure 10, elements 528a-b) configured to transmit the positional data to at least one of:  another underwater observation units (beacons, Figure 10, elements 504a-b) (paragraph 119, last three lines), an underwater vehicle, and an underwater processing station.
Regarding claim 2, Johngsma disclose the observation unit, wherein the communication devices comprises an optical signal transmitter, and wherein the light sources is part of the optical signal transmitter, which is configured to emit a data signal via the emitted light into the surroundings of the observation unit (paragraph 67, lines 1 – 3).
Regarding claim 3, Johngsma disclose the observation unit, comprising an orientation sensor (paragraph 10, all lines, therein) configured to determine attitude data including at least a pitch and a roll of the underwater imaging device relative to the submerged surface or structure when the observation unit is in a deployed state.
Regarding claim 4, Johngsma disclose the observation unit, wherein the underwater imaging device is formed by an omnidirectional (paragraph 5, lines 1 - 5) photogrammetric camera with an ultra-wide FOV (paragraph 23, lines 1 - 5).
Regarding claim 5, Johngsma disclose the observation units, wherein the housings (base, Figure 10, element 522a-b) is centered on a nominal axis, and the underwater imaging device (Figure 10, element 510a-b) is located on one distal portion of the housing, with its FOV facing away from the submerged surface or structure when the observation unit is in a deployed state (as shown in Figure 10).
Regarding claim 6, Johngsma disclose the observation unit, wherein the light source comprises at least one LED that is adapted for emitting light with wavelengths substantially in a range of 300 nanometers to 600 nanometers (paragraph 48, all lines, therein).
Regarding claim 20, Johngsma disclose the observation unit, wherein the ultra-wide FOV of the omnidirectional photogrammetric camera has an azimuthal coverage of 360° and an elevation[[al]] coverage of at least -20° to +30° (paragraph 59, lines 1 – 3).
Allowable Subject Matter
Claims 8 and 10, 11, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF